Case 19-59440-pwb        Doc 37    Filed 06/27/19 Entered 06/27/19 11:05:50           Desc Main
                                   Document     Page 1 of 4


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

IN RE:                                       )       CHAPTER 11
                                             )
P-D VALMIERA GLASS USA CORP.,                )       CASE NO. 19-59440-PWB
                                             )
               Debtor.                       )

         ENTRY OF APPEARANCE AND DEMAND FOR SERVICE OF PAPERS

TO: ALL PARTIES, PLEASE TAKE NOTICE THAT:

         COMES NOW, Ron C. Bingham, II, of the Firm of Adams and Reese, LLP, and files this

Entry of Appearance and Demand for Service of Papers, as counsel for and on behalf of

CATERPILLAR FINANCIAL SERVICES CORPORATION, a creditor and party in interest in

the above styled case, and pursuant to Bankruptcy Rules 2002 and 11 U.S.C. § 1109(b),

respectfully requests that all notices given or required to be given in these proceedings and all

papers served or required to be served in these proceedings, be served upon the undersigned at

the office, postal address and telephone number listed as follows:

                      Ron C. Bingham, II, Esq.
                      Adams and Reese, LLP
                      3424 Peachtree Road, NE, Suite 1600
                      Atlanta, Georgia 30326
                      Telephone: 470-427-3701
                      Facsimile: 404-500-5975
                      Email: ron.bingham@arlaw.com


         PLEASE TAKE FURTHER NOTICE that, pursuant to § 1109(b) of the Bankruptcy

Code, the foregoing request includes notices and papers referred to in the Bankruptcy Rules and

additionally includes, without limitation, notices of any application, complaint, demand, hearing,

motion, order, pleading or request, formal or informal, whether transmitted or conveyed by mail,

telephone or otherwise. Further, Counsel requests that he be provided with a copy of any
Case 19-59440-pwb       Doc 37    Filed 06/27/19 Entered 06/27/19 11:05:50             Desc Main
                                  Document     Page 2 of 4


Disclosure Statement to be submitted prior to its approval and any and all Plans of

Reorganization.

       Counsel additionally requests that the Clerk of the Court place the foregoing name and

address on any mailing matrix to be prepared or existing in the above-numbered case.

       This 27th day of June, 2019.

                                                    /s/ Ron C. Bingham, II________________
                                                    RON C. BINGHAM, II
                                                    Georgia Bar No. 057240
ADAMS AND REESE, LLP
3424 Peachtree Road, NE, Suite 1600
Atlanta, Georgia 30326
(470) 427-3700 – Telephone
(404) 500-5975 – Facsimile
Email: ron.bingham@arlaw.com
Attorneys for Caterpillar Financial Services Corporation
Case 19-59440-pwb         Doc 37   Filed 06/27/19 Entered 06/27/19 11:05:50           Desc Main
                                   Document     Page 3 of 4


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

IN RE:                                        )      CHAPTER 11
                                              )
P-D VALMIERA GLASS USA CORP.,                 )      CASE NO. 19-59440-PWB
                                              )
                Debtor.                       )

                                 CERTIFICATE OF SERVICE

         The undersigned hereby certifies that a true and correct copy of the above and foregoing

Entry of Appearance and Demand for Service of Papers was sent electronically via this

Court’s CM/ECF System upon registered users and via First Class U.S. Mail, postage prepaid, to

those parties listed below on this the 27th day of June, 2019.


P-D Valmiera Glass USA Corp.                       Ashley Reynolds Ray, Esq.
168 Willie Paulk Pkwy                              Scroggins & Williamson, P.C.
Dublin, Georgia 31021                              One Riverside, Suite 450
                                                   4401 Northside Parkway
                                                   Atlanta, Georgia 30327
                                                   aray@swlawfirm.com

Martin P. Ochs, Esq.                               J. Robert Williamson, Esq.
Office of the United States Trustee                Scroggins & Williamson, P.C.
75 Ted Turner Drive, SW, Room 362                  One Riverside, Suite 450
Atlanta, Georgia 30303                             4401 Northside Parkway
                                                   Atlanta, Georgia 30327
                                                   rwilliamson@swlawfirm.com

Rebecca A. Davis                                   Stephen P. Drobny
Seyfarth Shaw LLP                                  Jones Walker LLP
Suite 2500                                         Suite 1030, One Midtown Plaza
1075 Peachtree Street, NE                          1360 Peachtree St., NE
Atlanta, GA 30309-3958                             Atlanta, GA 30309
rdavis@seyfarth.com                                sdrobny@joneswalker.com
Case 19-59440-pwb       Doc 37     Filed 06/27/19 Entered 06/27/19 11:05:50      Desc Main
                                   Document     Page 4 of 4


Gary W. Marsh                                    Cater C. Thompson
Dentons US, LLP                                  Jones Cork, LLP
Suite 5300, One Peachtree Center                 P.O. Box 6437
303 Peachtree Street                             Macon, GA 31208-6437
Atlanta, GA 30308                                cater.thompson@jonescork.com
Gary.Marsh@dentons.com


       This 27th day of June, 2019.

                                                    /s/ Ron C. Bingham, II_________________
                                                    RON C. BINGHAM, II
                                                    Georgia Bar No. 057240
ADAMS AND REESE, LLP
3424 Peachtree Road, NE, Suite 1600
Atlanta, Georgia 30326
(470) 427-3700 – Telephone
(404) 500-5975 – Facsimile
Email: ron.bingham@arlaw.com
Attorneys for Caterpillar Financial Services Corporation
